Citation Nr: 1632547	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  11-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.  

2.  Entitlement to a disability rating in excess of 20 percent for service-connected thoracolumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to October 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2008 and August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2015, the Board denied the Veteran's claims for higher ratings.  Thereafter, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, pursuant to a Joint Motion for Partial Remand (JMR), the Court vacated the December 2015 Board decision and remanded the claims for action consistent with the terms of the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely apologizes for the additional delay of adjudication of the Veteran's claim, but a remand is necessary to ensure a complete record on which the Board can base its decision.

The June 2016 JMR determined that the Board failed to provide adequate reasons and bases for its December 2015 decision.  With regard to the Veteran's service-connected acquired psychiatric disorder, to include PTSD, depression, and anxiety, the JMR determined that the December 2015 decision did not address favorable evidence, including an August 2012 private psychological evaluation that noted that the Veteran's thought content was consistent with the presence of suicidal ideation.  The JMR also determined that the December 2015 decision did not adequately discuss evidence of record that indicated that the Veteran's thought process was impaired.  

With regard to the Veteran's thoracolumbar degenerative disc disease, the JMR determined that the December 2015 decision did not adequately address an August 2012 private examination that noted that the Veteran's forward flexion was limited to 15 degrees.  Additionally, the JMR also determined that, while the December 2015 decision addressed whether the Veteran was entitled to a separate ratings for lower extremity neurologic manifestations of his thoracolumbar degenerative disc disease, it did not adequately address whether separate ratings were warranted for any upper extremity neurologic manifestations of his thoracolumbar degenerative disc disease.  Specifically, the JMR noted an August 2012 diagnoses of mid to upper thoracic stenosis manifesting in paresthesia of the upper extremities.

The Board notes at the outset that there are outstanding VA treatment records which may contain information and evidence relevant to the Veteran's claims.  The medical evidence of record includes VA treatment records dated through March 19, 2014, two and one-half years ago.  When an increase in the level of a disability is at issues, the primary concern is the present level of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  To ensure that there is an adequate record upon which to decide the Veteran's claims, a remand is necessary to obtain any updated VA treatment records, dated from March 19, 2014, to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, he should be provided the opportunity to identify any additional private treatment records that are relevant to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2015).

Furthermore, relevant to his claims for higher ratings, the Court has held that, where the record does not adequately reflect the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Veteran's most recent VA examinations were in November 2013, nearly three years ago.  Because the medical evidence of record does not address the current state of the Veteran's disabilities, and because his prior examinations are now more than two years old, the AOJ should schedule him for new VA examinations to address the current nature and severity of his service-connected acquired psychiatric disorder, to include PTSD, depression, and anxiety, and his service-connected thoracolumbar degenerative disc disease.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequate support the decision in an appeal for an increased rating).  With specific regard to the Veteran's thoracolumbar degenerative disc disease, the examiner should address whether the Veteran's disability has any associated upper extremity neurologic manifestations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain a complete copy of the Veteran's VA treatment records related to his service-connected acquired psychiatric disorder, to include PTSD, depression, and anxiety, and/or his service-connected thoracolumbar degenerative disc disease.  The record currently reflects VA treatment records dated through March 19, 2014.

2.  The Veteran should also be given an opportunity to identify any additional healthcare providers who have treated him for his service-connected acquired psychiatric disorder, to include PTSD, depression, and anxiety, and/or his service-connected thoracolumbar degenerative disc disease.  After securing any necessary authorizations from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  

3.  If any records, either VA or non-VA records, cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected acquired psychiatric disorder, to include PTSD, depression, and anxiety. The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected acquired psychiatric disorder, to include PTSD, depression, and anxiety.  The examiner should also specifically address the impact that such has on the Veteran's social and occupational functioning. 

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

5.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected thoracolumbar degenerative disc disease. The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

As part of the examination, the examiner should conduct range of motion studies on the low back.  The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right lateral rotation.  In so doing, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, or provide an explanation as to why it is not possible to do so.

If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If the Veteran's disability is manifested by neurological deficits, including any neurological manifestations affecting the upper extremities, the examiner should identify with specificity the precise nerve or nerves (if any) that are affected, or seemingly affected.  In this regard, the examiner's attention is drawn to the August 2012 private examination that diagnosed him with mid- to upper-thoracic stenosis manifesting in paresthesia of the upper extremities.  For each affected nerve, the examiner should indicate, with respect to each affected extremity, whether the impairment is best characterized as neuritis, neuralgia, or paralysis, and should describe the relative severity thereof (i.e., whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, or severe).  In so doing, the examiner should specifically indicate whether the Veteran has intervertebral disc syndrome and, if so, should describe the frequency and duration of incapacitating episodes, if any.  The examiner should also indicate whether the Veteran has any impairment of bladder or bowel function as a result of service-connected thoracolumbar degenerative disc disease.

A complete medical rationale for all opinions expressed must be provided.

6.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




